Title: Tobias Lear to Henry Knox, 25 November 1789
From: Lear, Tobias
To: Knox, Henry


          
            Sir,
            United States, November 25th 1789
          
          The President of the United States has directed me to return the draft of the letter which you are about to send to the Governor of Georgia and to inform you that it meets his approbations. The President of the United States wishes you to send him the copy of the Instructions given to the Commissioners—

which he will return to you in a few days. I have the Honor to be with perfect respect Your most Obedt Servt
          
            Tobias LearSecy to the Presidt of the U.S.
          
        